DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (US 2020/0380675)  in view of Piper et al (US 2019/0012567)
As to claim 1, Golden et al teaches the  system for contouring a set of medical images, the system comprising: 
at least one processor; a user interface; and a communication interface, wherein the at least one processor is further configured to:
 receive a medical image set including a plurality of medical images (receives learning data comprising a plurality of batches of labeled image sets, each image set comprising image data representative of an input anatomical structure, paragraph [0023])  via the communication interface (110); 
receive region-of-interest (ROI) information as an object (and a central lesion is a lesion of interest for a given patch submitted to the CNN model; and store the set classes as a label map in the at least one nontransitory processor-readable storage medium, paragraph [033]) for drawing of a contour via the user interface (he at least one processor may cause a display to present the segmentations to a user as a mask or contours; and implement a tool that is controllable via a cursor and at least one button, in operation, the tool edits the segmentations via addition or subtraction, and the tool continuously adds regions underneath the cursor to the segmentation, or continuously subtracts regions underneath the cursor from the segmentation, for as long as the at least one button is activated, paragraph [0034]) ; check whether a contour corresponding to the ROI information has been drawn on a target image currently displayed to a user (he user may, for example, create a freehand drawing of the outline of the ROI, or drop spline control points which are then connected with a smoothed spline contour. After initial creation of the contour, depending on the software's user interface, the user typically has some ability to modify the contour, e.g., by moving, adding or deleting control points or by moving the spline segments. To reduce the onerousness of this process, most software packages that support ROI segmentation include semi-automated segmentation, paragraph [0017]); predict a contour candidate based on contouring conditions if the contour corresponding to the ROI information has not been drawn on the target image ( The segmented lesion candidates may be predicted in 2D, and the at least one processor may stack the segmented lesion candidates to create a 3D prediction volume; and combine the segmented lesion candidates in 3D utilizing 6, 18, or 26-connectivity of the 3D prediction volume. The relevant lesion information may include a center location for each lesion, and the at least one processor may calculate the center location as the center of mass of the predicted probabilities; and implement a proposal network that generates the predicted probabilities, [0301]) ; and display the contour candidate on the target image (After outcomes are predicted 5810, the results are displayed to the user 5812 on a display 5814, paragraph [0479]).While Golden et al. meets a number of the limitations of the claimed invention, as pointed out more fully above, Golden fails to specifically teach “wherein the contouring conditions comprise: a relevance between at least one source image, on which the contour corresponding to the ROI information has been already drawn, and the target image; and anatomical information related to the ROI information.”
Specifically, Piper et al. teaches contouring a set of medical images. Deformation field data is generated between a source image and a target image of the set of medical images. The deformation field data relates structures in the source image to corresponding structures in the target image and is generated in accordance with a deformable registration algorithm. The deformation field data is utilized to generate target contour data associated with the target image from source contour data, associated with the source image, that identifies one or more objects within the source image ( abstract). Piper et al teaches pixel positions along the edge of an object (e.g., a piece of anatomy) in the source image may be mapped to corresponding pixel positions along the edge of the same object in the target image, showing how the object (e.g., anatomy) has changed from the source image to the target image ( paragraph [0028]).Additionally, Piper teaches contour transformation engine 104 may apply an interpolation algorithm to the source and target contour data 114, 118 to generate contour data for one or more skipped intermediary slices. In another example, the contour transformation engine 104 may generate contour data directly from a source contour to a nonadjacent target contour. In addition, the identifying information 120, 122 may enable the user to more precisely control the contouring process. For example, the user could start with a contoured source slice in the middle of the set of images 108, perform automatic contours in a first direction, and then return to the initial contoured source image and perform automatic contours in the other direction (see, e.g., FIGS. 8-12.)(paragraph[0030];[0033]).It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to contour transformation engine in order to improve the contour accuracy metric for scoring generated contour results automatically or semi-automatically. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Golden et al teaches the  system of claim 1, wherein the anatomical information comprises at least one of a physical property and a biological property related to the ROI information (Use of semi- or fully-automated software for finding possibly malignant regions of interest (lesions) represented in a scan is commonly referred to as computer aided detection (CAD or CADe). The lesions in both lung and liver scans require further analysis and study, both qualitatively and quantitatively. Qualitative assessments include the texture, shape, brightness relative to other tissue, and change in brightness over time in cases where contrast is injected into the patient and a time series of scans are available. Quantitative measurements commonly include the number of possibly malignant lesions, longest linear dimension of the lesions, the volume of the lesions, and the changes to these quantities between scans. It is also possible to quantitatively assess texture, shape, and brightness with specialized software, paragraph [0400-0401],[0404])
As to claim 3, Golden et al teaches the  system of claim 1, wherein the anatomical information is determined based on at least one of the user, the ROI information, a gender of a patient, an age of the patient, a disease history of the patient, and a treatment history of the patient ( patient history, [0322]).
As to claim 4, Golden et al teaches the  system of claim 1, wherein the anatomical information comprises a contouring parameter related to a constraint for deriving the contour candidate from the contour on the at least one source image(active contour algorithm, paragraph [0017-0018]).
As to claim 5, Golden et al teaches the  system of claim 1, wherein the at least one processor is further configured to map the ROI information, received via the user interface, to any one of predetermined anatomical groups based on natural language processing of the ROI information (report is created as a simple paragraph with text describing the findings. This can be done by populating fields in a paragraph with the findings, or via natural language processing (NLP) methods of creating text, paragraph[0215-0217]; [0375]).
As to claim 6, Golden et al teaches the  system of claim 5, wherein the anatomical information comprises a contouring parameter related to a constraint for deriving the contour candidate from the contour on the at least one source image ( paragraph [0456], and wherein the at least one processor is further configured to predict the contour candidate (paragraph [00331])by applying the contouring parameter determined based on a classification of a first anatomical group to which the received ROI information is mapped (a pre-trained CNN model for classification of lesions at 5414 is used to classify lesions at 5416; paragraph [0338][0413];[ 0463])).
As to claim 7, Golden et al teaches the  system of claim 4, wherein the at least one processor is further configured to: derive a pattern of contouring parameters applied according to the ROI information for each user by analyzing a pattern of contour candidates approved by the user(The at least one processor may cause a display to present the segmentations to a user as a mask or contours; and implement a tool that is controllable via a cursor and at least one button, in operation, the tool edits the segmentations via addition or subtraction, and the tool continuously adds regions underneath the cursor to the segmentation, or continuously subtracts regions underneath the cursor from the segmentation, for as long as the at least one button is activated, paragraph [0034]); and predict a new contour candidate for a new target image by applying the pattern of contouring parameters, applied according to the ROI information for each user, to the new target image (paragraph [017-019]; [0113],[0137-0138][0333];[0338]; see also Piper abstract and paragraph [0031-0033])).
As to claim 8, Golden et al teaches the  system of claim 1, wherein the at least one processor is further configured to detect a contouring aid request event for the prediction of the contour candidate via the user interface, and wherein the relevance between at least one source image, on which the contour corresponding to the ROI information has been already drawn, and the target image is determined based on a type of contouring aid request event(paragraph [017-019];[0026][0029]; [0112-0113],[0137-0138][0333];[0338][0341]; see also Piper abstract and paragraph [0031-0033])).).
As to claim 9, Golden et al teaches the  system of claim 1, wherein the at least one processor is further configured to: provide a subsequent sequence, pre-designated for the contour candidate, to the user; and approve the contour candidate upon receiving pre-designated feedback on the subsequent sequence from the user( The feedback mechanism may take on any of several forms, including but not limited to: retrospective information about the outcome of the patient (i.e., the user may indicate the true outcome after the outcome, such as lung cancer death, has already been observed); which treatments are applicable or inapplicable to the current case, and optionally, why; which prediction results they deem to be unreasonable, and optionally, why; or any combination of the above (paragraph [0113],[0137-0138][0333];[0338][0341-0343]; [0483]).
The limitation of claims 10-14 has been addressed above. 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664